Clifford F. Brown, J.,
dissenting. It is my view that where a claimant suffers an amputation of a substantial portion of his leg due to a work-related injury, he is entitled to compensation for loss of a leg under R.C. 4123.57(C). Therefore, I dissent.
The term “leg” is defined in Webster’s New Collegiate Dictionary (1980) as “the part of the vertebrate limb between the knee and the foot.” (Emphasis added.) Appellant suffered the loss of precisely this portion of his lower extremity. Whatever definition is used, appellant certainly lost considerably more than merely his foot. Physical amputation of his lower right leg occurred at a point approximately five inches below the knee.
R.C. 4123.95 requires that the Workers’ Compensation Act shall be construed liberally in favor of injured employees. R.C. 4123.57(C), providing for compensation for loss of body members, does not define what constitutes loss of a leg sufficient to qualify for compensation therefor. If the majority construed the term “loss of a leg” liberally as the legislature has mandated, any loss of a substantial portion of the leg would qualify as loss of a leg. “* * * [W]here a section of the Workmen’s Compensation Act will bear two reasonable but opposing interpretations, the one favoring the claimant must be adopted.” State, ex rel. Sayre, v. Indus. Comm. (1969), 17 Ohio St. 2d 57, 62 [46 O.O.2d 297].
Instead of adhering to this clear mandate, the majority has adopted a narrow and artificially restricted interpretation in a case where the statute is actually unclear as to when a claimant is entitled to the longer period of compensation. This approach can scarcely be described as liberal construction in favor of the injured worker. Appellant’s loss of his lower extremity at a point five inches below the knee can hardly be fairly characterized as the loss of a “foot.” This is true regardless of how the Claims Examiner’s Manual referred to by the majority characterizes appellant’s loss. This court is not justified in giving any deference whatsoever to administrative interpretations which defy the liberal construction mandate contained in R.C. 4123.95.
For the foregoing reasons, I would reverse the judgment of the court of appeals and grant, appellant’s writ directing the Industrial Commission to award him compensation for loss of a leg in accordance with R.C. 4123.57(C).
Celebrezze, C.J., concurs in the foregoing dissenting opinion.